Filho v Borges (2020 NY Slip Op 05284)





Filho v Borges


2020 NY Slip Op 05284


Decided on October 01, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 01, 2020

Before: Gische, J.P., Oing, Singh, Mendez, JJ. 


Index No. 651935/2018 Appeal No. 11915-11915A Case No. 2019-3785 

[*1]Alceu Antimo Vezozzo Filho, et al., Plaintiffs-Appellants,
vRaquel Moura Borges, et al., Defendants-Respondents.


Curtis, Mallet-Prevost, Colt & Mosle LLP, New York (Julia B. Mosse of counsel), for appellants.
Cleary Gottlieb Steen & Hamilton LLP, New York (Lina Bensman of counsel), for respondents.

Orders, Supreme Court, New York County (Joel M. Cohen, J.), entered April 26, 2019, which granted defendants' motions to dismiss the action on the ground of forum non conveniens, unanimously affirmed, with costs.
The court properly balanced the forum non conveniens factors set forth in Islamic Republic of Iran v Pahlavi  (62 NY2d 474, 479 [1984], cert denied 469 US 1108 [1985]), including the nonresidency of all but one of the parties, and the allegations concerning the location of the events giving rise to the action and of the potential witnesses and documents, which center largely in Brazil, and correctly found that the balance of factors supports the conclusion that defendants met their heavy burden of establishing that New York is an inconvenient forum lacking a substantial nexus with the action (see Rodionov v Redfern, 173 AD3d 410 [1st Dept 2019]; Matter of Alla v American Univ. of Antigua, Coll. of Medicine, 106 AD3d 570 [1st Dept 2013]).	
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 1, 2020